SUPPLEMENT Dated June 5, 2009 To The Prospectuses Dated May 1, 2009 For ING GoldenSelect Access ING GoldenSelect ESII ING GoldenSelect Landmark ING GoldenSelect Premium Plus ING GoldenSelect Opportunities ING GoldenSelect DVA Plus Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. NOTICE OF REORGANIZATION Effective after the close of business on or about August 7, 2009 , the following Disappearing Portfolio will reorganize into and become part of the following Surviving Portfolio: Disappearing Portfolio Surviving Portfolio ING International Growth Opportunities Portfolio ING Artio Foreign Portfolio Information Regarding Reorganization: This reorganization will be administered pursuant to agreements, which either have been approved, or are subject to approval, by the boards of trustees of the Disappearing Portfolio. The reorganization agreements will also be subject to shareholder approval. If shareholder approval is obtained, the reorganization is expected to take place on or about the relevant date noted above, resulting in a shareholder of the Disappearing Portfolio becoming a shareholder of the Surviving Portfolio. Each shareholder will thereafter hold shares of the Surviving Portfolio having equal aggregate value as shares of the Disappearing Portfolio, and the Disappearing Portfolio will no longer be available under the contract. Unless you provide us with alternative allocation instructions, all future allocations directed to the Disappearing Portfolio will be automatically allocated to the Surviving Portfolio. You may give us alternative allocation instructions at any time by contacting our Customer Contact Center at 1-800-366-0066. As of the relevant effective date noted above, any references in the prospectus to the Disappearing Portfolio as being available under the contract are deleted. 153918 06/2009 SUPPLEMENT Dated June 5, 2009 To the Current Prospectuses ING GoldenSelect Access One ING GoldenSelect Galaxy Premium Plus ING GoldenSelect DVA ING GoldenSelect Legends ING GoldenSelect DVA Series 100 ING GoldenSelect Value ING GoldenSelect Generations Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. NOTICE OF REORGANIZATION Effective after the close of business on or about August 7, 2009 , the following Disappearing Portfolio will reorganize into and become part of the following Surviving Portfolio: Disappearing Portfolio Surviving Portfolio ING International Growth Opportunities Portfolio ING Artio Foreign Portfolio Information Regarding Reorganization: This reorganization will be administered pursuant to agreements, which either have been approved, or are subject to approval, by the boards of trustees of the Disappearing Portfolio. The reorganization agreements will also be subject to shareholder approval. If shareholder approval is obtained, the reorganization is expected to take place on or about the relevant date noted above, resulting in a shareholder of the Disappearing Portfolio becoming a shareholder of the Surviving Portfolio. Each shareholder will thereafter hold shares of the Surviving Portfolio having equal aggregate value as shares of the Disappearing Portfolio, and the Disappearing Portfolio will no longer be available under the contract. Unless you provide us with alternative allocation instructions, all future allocations directed to the Disappearing Portfolio will be automatically allocated to the Surviving Portfolio. You may give us alternative allocation instructions at any time by contacting our Customer Contact Center at 1-800-366-0066. As of the relevant effective date noted above, any references in the prospectus to the Disappearing Portfolio as being available under the contract are deleted. 153920 1 06/2009
